NPLDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/634,708, filed on 01/28/2020, claims foreign priority to FRANCE 1757335 filed on 07/31/2017 and is a 371 of PCT/EP2018/070638 with a filing date of 07/30/2018.

Response to Amendment
This office action is in response to amendments submitted on 09/06/2022 wherein claims 1-5, 7-8, 10-14, 16-17, 21-23, and 25-28 are pending and ready for examination.  Claims 25-28 are newly added, claims 15, 18, 19, and 24 are canceled, and claims 6, 9, and 20 have been previously canceled.

Examiner’s Note
Examiner respectfully points out that claim 14 states “(Currently amended) The method as claimed in claim 1, wherein the computing of the respective energy balance comprises computing the energy balance over a complete year.” where there is no indication of what has been what has been amended.  The previous claim 14, dated 05/11/2022, states “The method as claimed in claim 1, wherein the computing of the energy balance comprises computing the energy balance over a complete year.”  Examiner will examine claim 14 as “(Currently amended) The method as claimed in claim 1, wherein the computing of the respective energy balance comprises computing the energy balance over a complete year.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 10-12, 14, 16-17, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (hereinafter Renzi), U.S. Pub. No. 2014/0145511 A1, in view of Nishitani et al., hereinafter Nishitani, U.S. Pub. No. 2006/0137736 A1, in view of MacDonald, U.S. Pub. No. 2007/0150198 A1, in view of Lockwood, U.S. Pat. Pub. 2012/0098669 A1.

Regarding Independent claim 1 Renzi teaches: 
	“A method for testing compatibility between energy requirements of an electrically stand-alone home-automation device and [a plurality of positions on] a predefined site for installing a photovoltaic module” (Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082, fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses (¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predetermined site”),  
	Renzi does not teach:
	“a plurality of positions on a predefined site”
	Nishitani teaches:
	“a plurality of positions on a predefined site” (Nishitani, fig 2, ¶ 0040:  Nishitani uses the example of a roof that has four surfaces that are “oriented in different directions” where the roof is the “predefined site”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use multiple positions, as taught by Nishitani, when matching solar cell with the battery because doing so would have allowed for considering solar radiation at different positions that would impact the solar cell and the amount of power the solar cell could generate in order to provide a system that determines the surface that “should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (Nishitani, ¶ 0040).  
	Renzi teaches: 
	“the electrically stand-alone home-automation device comprising the photovoltaic module, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module” (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	“the method comprising: 
	- selecting the electrically stand-alone home-automation device and storing, in a first memory, data identifying the selected electrically stand-alone home-automation device” (Renzi, fig 1, ¶ 0094:  Renzi teaches a control device (5) which includes a memory), 
	Renzi does not teach:
	- “obtaining and storing, in a second memory, first position data relating to a first position on the predefined site, the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise at least first data on the first location and on the first orientation and/or first inclination on the predefined site,”
	- “obtaining and storing, in the second memory, second position data relating to the predefined site, the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second  data on the second location and on the second orientation and/or second inclination on the predefined site,”
	“wherein at least one of (i) the second orientation is different from the first orientation, or (ii) the second inclination is different from the first inclination,”
 	Nishitani teaches:
	- “obtaining and storing, in a second memory, first position data relating to a first position on the predefined site, the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise at least first data on the first location and on the first orientation and/or first inclination on the predefined site,”
	- “obtaining and storing, in the second memory, second position data relating to the predefined site, the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second  data on the second location and on the second orientation and/or second inclination on the predefined site,” (Nishitani, ¶ 0040, ¶ 0058, ¶ 0079:  Nishitani teaches “The number of installation surfaces to be specified therein may be one or more” and “when a roof is constituted by four surfaces oriented in different directions (see fig 2), it is possible to specify the respective surfaces and obtain information as to which surface should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (¶ 0040)  thereby disclosing “first position data relating to a first position on the predefined site” and “second position data relating to the predefined site.”  Nishitani teaches “The specified three-dimensional roof shape is stored in the installation surface shape database 41.  The details have been previously described in the paragraph of ‘6.  Installation Surface Shape Specification Means’ in the aforementioned preferred embodiment” (¶ 0079) and “when the geographic image includes three-dimensional coordinates, it specifies the three-dimensional coordinates, it specifies the three-dimensional shapes of the installation surfaces” (¶ 0043) where “the three-dimensional installation surface shape includes information about the orientation of the installation surface” thereby disclosing  “the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise at least first data on the first location and on the first orientation and/or first inclination on the predefined site” and “the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second  data on the second location and on the second orientation and/or second inclination on the predefined site,” are stored in a memory).
	“wherein at least one of (i) the second orientation is different from the first orientation, or (ii) the second inclination is different from the first inclination,” (Nishitani, fig. 2:  The specification states “By ‘orientation,’ what is meant is the angle made by the normal to the photosensitive plane of the photovoltaic module and a cardinal direction” (Specification, page 11, line 22-24).  Fig 2 depicts four surfaces for installing a photovoltaic module where each of the four surfaces are oriented in a different direction (¶ 0040) disclosing “the second orientation is different from the first orientation,” )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use multiple positions and orientations, as taught by Nishitani, when matching solar cell with the battery because doing so would have allowed for considering solar radiation at different positions and orientations that would impact the solar cell and the amount of power the solar cell could generate in order to provide a system that determines the surface that “should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (Nishitani, ¶ 0040). 
	Renzi does not teach:
	“wherein the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination are provided by an orientation and/or inclination device of a mobile terminal respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site,” 
	MacDonald teaches:
	“wherein the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination are provided by an orientation and/or inclination device of a mobile terminal respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site”  (MacDonald, ¶ 0021, ¶ 0029, ¶ 0057, ¶ 0065:  MacDonald teaches using a “SAMD” a “Solar Access Measurement Device” (¶ 0021) where “the orientation of the SAMD 200 may be established simultaneously with capturing the image” (¶ 0057).  “A system installer maps out an area quickly by taking multiple samples in different locations”(¶ 0065) therefore MacDonald discloses “the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination.”  MacDonald also teaches “the skyline detector 202 (or image sensor) may be swept slowly across the skyline by the user or with an optional sweeping device (not shown) and the skyline detector 202 my capture multiple images while the SAMD 200 records the orientation of the skyline detector 202 each time an image is captured with, for example, an electronic compass and electronic inclinometer” (¶ 0029) disclosing the “orientation and/or inclination device” is “of a mobile terminal respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site”  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use a mobile device to record the multiple positions and orientations as taught by MacDonald as a mobile device allows for freedom of movement when collecting data in order to provide “a more accurate determination of the location of the skyline in that region and therefore a more accurate estimate of solar access” (MacDonald, ¶ 0026).
	Renzi does not teach:
	- “estimating and storing, in a third memory, data of a sun chart at the predefined site,” 
	Lockwood teaches:
	- “estimating and storing, in a third memory, data of a sun chart at the predefined site,” (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use such data of a sun chart, as taught by Lockwood, when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
 	Renzi does not teach:
	- “for the first position data, computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” 
	- “for the second position data, computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask,”
MacDonald teaches:
	- “for the first position data, computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” 
	- “for the second position data, computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask,” (MacDonald, ¶ 0021, ¶ 0042, ¶ 0050. ¶ 0065:  “A system installer maps out an area quickly by taking multiple samples in different locations”(¶ 0065) thereby disclosing “first position data” and “second position data,”  MacDonald teaches “The SAMD may then process the image to locate the skyline in the image and then predict the paths of the sun throughout the day and year for the particular latitude of the SAMD” (¶ 0021) in order to “determine the amount of annual solar radiation that will impinge the location of the SAMD” (¶ 0021).  Additionally, MacDonald teaches “The captured skyline and open sky are then overlaid on top of the cumulative region of the sky through which the sun will pass (the ‘sun paths”) and the software may accurately predict when in the day and year shadows will occur in the spot where the data was taken” (¶ 0042) and , “Modifications may be made to the data to account for tree leaf loss.  For example, evergreen trees do not loose (sp) their leaves and so will cast the same shadows year round.  Deciduous trees may be identified by the user and can be treated differently by the processor 206” (¶ 0050) disclosing “computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” and “computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask” where “in the day and year shadows will occur” discloses “a shadow mask”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by MacDonald, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate.  
	Renzi does not teach:
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the first position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”  
	- “computing a second energy balance on the basis of the variation in the amplitude of the solar radiation received at the second position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”
	Lockwood teaches:  
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the first position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”  
	- “computing a [second] energy balance on the basis of the variation in the amplitude of the solar radiation received at the [second position] on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,” (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017) thereby disclosing “an energy balance.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “energy consumption of the device to be tailored” for that specific location/position thereby disclosing “an energy balance” at different positions), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, for computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Renzi does not teach:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the first position on the predefined site, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the second position on the predefined site,” 
	Lockwood teaches:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone [home-automation device] and the energy delivered by the photovoltaic module at the first position on the predefined site, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the second position on the predefined site,” (Lockwood, ¶ 0017:  Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “energy consumption of the device to be tailored” for that specific location/position thereby disclosing “a confidence index” at different positions), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, for determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above)  
	Renzi does not teach:
	“wherein the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the selected electrically stand-alone home-automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value, and” 
	Lockwood teaches:
	“wherein the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the selected electrically stand-alone [home-automation device] when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value,” (Lockwood,   ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability”   
(¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” 
(¶ 0038) and the “flash duration” ¶ 0039) where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “allowing the energy consumption of the device to be tailored to the particular geographical location of the device” disclosing determining the amount of use that specific location/position  thereby disclosing “a yearly threshold value” at different positions). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above)  
	Renzi teaches:
	“wherein the device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position” (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).

Regarding claim 7 Renzi as modified teaches:
	“computing a daily number of operating cycles of the electrically stand-alone home-automation device”  (Renzi, fig 7, ¶ 0104-¶ 0108, ¶ 0205-¶ 0217:  Renzi teaches by comparing no load voltage and short circuit currents of the photovoltaic generator within a specific time frame to threshold values, device will either open, close, or partially close indicating the “number of operating cycles”). 

Regarding claim 8 Renzi as modified teaches:
	“the daily number of operating cycles of the electrically stand-alone home-automation device is computed iteratively” (Renzi, ¶ 0084-¶ 0086:  Renzi teaches no load voltage is read at “predetermined and/or regular intervals” (¶ 0084) where the intervals are “preferably of the order of 1 minute” (¶ 0086).  Renzi also teaches the no load voltage is read “iteratively” leading to the “number of operating cycles” being “computed iteratively”). 

Regarding claim 10 Renzi as modified does not teach:
	“computing a number of typical daily use scenarios that the electrically stand-alone home-automation device is able to handle when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value.”  
	Lockwood teaches:
	“computing a number of typical daily use scenarios that the electrically [stand-alone home-automation] device is able to handle when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value” (Lockwood, ¶ 0021:  Lockwood teaches “operational parameters” can be changed and then compared to the energy available in order to determine if the device is operable (¶ 0021)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include different scenarios as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate properly as each of the different scenarios are expected to impact the amount of energy needed by the device. 
	Renzi teaches:  an “electrically [stand-alone home-automation device]” (see claim 1 above).

 Regarding claim 11 Renzi as modified does not teach:
	“the method is implemented by a mobile terminal.”  
	Lockwood teaches:
	“the method is implemented by a mobile terminal” (Lockwood, ¶ 0037).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include a mobile device to ensure the home-automation device of Renzi ease of operation.    

Regarding claim 12 Renzi as modified does not teach:
	“displaying complementary information relating to the electrically stand-alone home-automation device.”  
	Lockwood teaches:
	“displaying complementary information relating to the electrically stand-alone home-automation device selected in the selecting” (Lockwood, ¶ 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include a display to ensure information associated with the home-automation device of Renzi can readily be seen.    

Regarding claim 14 Renzi as modified does not teach:	
	“the computing of the respective energy balance comprises computing an energy balance over a complete year.” 
	Lockwood teaches:
	“the computing of the energy balance comprises computing an energy balance over a complete year” (Lockwood, ¶ 0016-¶ 0017:  Lockwood teaches determining the amount of solar energy available throughout the year (¶ 0016) and compares it to the minimum energy requirement of the device (¶ 0017) disclosing an “energy balance over a complete year”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include an energy balance as disclosed by Lockwood in order to ensure the home-automation device of Renzi can operated as needed as periods of low energy availability would affect the power generation of the solar cell.    

Regarding claim 16 Renzi as modified teaches:
	“A method for installing an electrically stand-alone home-automation device, the electrically stand-alone home-automation device comprising a photovoltaic module, a device that closes, occults, protects or screens from the sun and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by the electrical energy generated by the photovoltaic module” (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” which reads on “element for storing electrical energy”),  
	“installing the device that closes, occults, protects or screens from the sun, of the electrically stand-alone home-automation device”  (Renzi, fig 1:  Renzi teaches a “device that closes, occults, protects from the sun or screens” operating therefore it is installed (¶ 0138)), and  	 
	Renzi does not teach:
	“implementing the method for testing compatibility between the energy requirements of the electrically stand-alone home-automation device and the plurality of positions on predefined site for installing the photovoltaic module as claimed in claim 1 and, if the compatibility test is positive for at least one among the plurality of positions on the predefined site,”
	“installing the photovoltaic module of the electrically stand-alone home-automation device in one of the at least one position on the predefined site for which the compatibility test is positive.” 
	Lockwood teaches:
	“implementing the method for testing compatibility between the energy requirements of the electrically stand-alone [home-automation] device and the plurality of positions on predefined site for installing the photovoltaic module as claimed in claim 1” (see claim 1 above) and, 
	“if the compatibility test is positive for at least one among the plurality of positions on the predefined site,” (Lockwood, ¶ 0017, ¶ 0046:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017).  Lockwood teaches if the controller determines the amount of energy available is insufficient at any time during the year it will indicate the parameters are not sustainable (¶ 0046).  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “allowing the energy consumption of the device to be tailored to the particular geographical location of the device” disclosing determining the amount of use that specific location/position  thereby disclosing “a plurality of positions”);  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  	
	Lockwood does not explicitly teach a “the plurality of positions on the predefined site,”  
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  ““the plurality of positions on the predefined site.”   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, for determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Renzi teaches:  an “electrically stand-alone [home-automation] device” (see above).  

Regarding independent claim 17 Renzi teaches:  
	“A computational device for testing compatibility, comprising hardware and/or software elements designed to implement a compatibility method” (Renzi, fig 1, ¶ 0095, ¶ 0150:  Fig 1 depicts “hardware elements.”  Renzi teaches “it will be noted that the means 52 for comparing that is part of said microcontroller 6 consists, more particularly, of a software routine” (¶ 0150) disclosing a “computational device for testing compatibility”).
	“for testing compatibility between energy requirements of an electrically stand-alone home-automation device and a plurality of positions on a predefined site” ((Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082, fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses 
(¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predefined site”),  
	Renzi does not teach:
	“a plurality of positions on a predefined site”
	Nishitani teaches:
	“a plurality of positions on a predefined site” (Nishitani, fig 2, ¶ 0040:  Nishitani uses the example of a roof that has four surfaces that are “oriented in different directions” where the roof is the “predefined site”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use multiple positions, as taught by Nishitani, when matching solar cell with the battery because doing so would have allowed for considering solar radiation at different positions that would impact the solar cell and the amount of power the solar cell could generate in order to provide a system that determines the surface that “should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (Nishitani, ¶ 0040).  
	Renzi teaches:
	“the electrically stand-alone home-automation device comprising a photovoltaic module intended to be installed at the predefined site, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module,” (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	“the method comprising:” 
	- “selecting the electrically stand-alone home-automation device and storing, in a first memory of the computational device, data identifying the selected electrically stand-alone home- automation device,” ((Renzi, fig 1, ¶ 0094:  Renzi teaches a control device (5) which includes a memory), 
	Renzi does not teach: 
	- “obtaining and storing, in a second memory of the computational device, first position data relating to a first position on the predefined site, the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise  at least data on the first location and on the first orientation and/or first inclination on the predefined site,” 
	- “obtaining and storing, in the second memory of the computational device, second position data relating to the predefined site, the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second data on a second location and on a second orientation and/or second inclination on the predefined site,” 
	“wherein at least one of (i) the second orientation is different from the first orientation, or (ii) the second inclination is different from the first inclination,” 
	Nishitani teaches:
	“obtaining and storing, in a second memory of the computational device, first position data relating to a first position on the predefined site, the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise  at least data on the first location and on the first orientation and/or first inclination on the predefined site,” 
	- “obtaining and storing, in the second memory of the computational device, second position data relating to the predefined site, the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second data on a second location and on a second orientation and/or second inclination on the predefined site,” (Nishitani, ¶ 0040, ¶ 0058, ¶ 0079:  Nishitani teaches “The number of installation surfaces to be specified therein may be one or more” and “when a roof is constituted by four surfaces oriented in different directions (see fig 2), it is possible to specify the respective surfaces and obtain information as to which surface should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (¶ 0040)  thereby disclosing “first position data relating to a first position on the predefined site” and “second position data relating to the predefined site.”  Nishitani teaches “The specified three-dimensional roof shape is stored in the installation surface shape database 41.  The details have been previously described in the paragraph of ‘6.  Installation Surface Shape Specification Means’ in the aforementioned preferred embodiment” (¶ 0079) and “when the geographic image includes three-dimensional coordinates, it specifies the three-dimensional coordinates, it specifies the three-dimensional shapes of the installation surfaces” (¶ 0043) where “the three-dimensional installation surface shape includes information about the orientation of the installation surface” thereby disclosing  “the first position having a first location and a first orientation and/or first inclination on the predefined site, wherein the first position data comprise at least first data on the first location and on the first orientation and/or first inclination on the predefined site” and “the second position having a second location and a second orientation and/or second inclination on the predefined site, wherein the second position data comprise at least second  data on the second location and on the second orientation and/or second inclination on the predefined site,” are stored in a memory).
	“wherein at least one of (i) the second orientation is different from the first orientation, or (ii) the second inclination is different from the first inclination,” (Nishitani, fig. 2:  The specification states “By ‘orientation,’ what is meant is the angle made by the normal to the photosensitive plane of the photovoltaic module and a cardinal direction” (Specification, page 11, line 22-24).  Fig 2 depicts four surfaces for installing a photovoltaic module where each of the four surfaces are oriented in a different direction (¶ 0040) disclosing “the second orientation is different from the first orientation,” )
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use multiple positions and orientations, as taught by Nishitani, when matching solar cell with the battery because doing so would have allowed for considering solar radiation at different positions and orientations that would impact the solar cell and the amount of power the solar cell could generate in order to provide a system that determines the surface that “should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (Nishitani, ¶ 0040). 
	Renzi does not teach:
	“wherein the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination are provided by an orientation and/or inclination device of a mobile terminal of the computational device respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site,” 
	MacDonald teaches:
	“wherein the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination are provided by an orientation and/or inclination device of a mobile terminal of the computational device respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site,” (MacDonald, ¶ 0021, ¶ 0029, ¶ 0057, ¶ 0065:  MacDonald teaches using a “SAMD” a “Solar Access Measurement Device” (¶ 0021) where “the orientation of the SAMD 200 may be established simultaneously with capturing the image” (¶ 0057).  “A system installer maps out an area quickly by taking multiple samples in different locations”(¶ 0065) therefore MacDonald discloses “the first data on the first orientation and/or first inclination and the second data on the second orientation and/or second inclination.”  MacDonald also teaches “the skyline detector 202 (or image sensor) may be swept slowly across the skyline by the user or with an optional sweeping device (not shown) and the skyline detector 202 my capture multiple images while the SAMD 200 records the orientation of the skyline detector 202 each time an image is captured with, for example, an electronic compass and electronic inclinometer” (¶ 0029) disclosing the “orientation and/or inclination device” is “of a mobile terminal respectively positioned on the predefined site or with a respective orientation and/or inclination as on the predefined site”  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use a mobile device to record the multiple positions and orientations as taught by MacDonald as a mobile device allows for freedom of movement when collecting data in order to provide “a more accurate determination of the location of the skyline in that region and therefore a more accurate estimate of solar access” (MacDonald, ¶ 0026).
	Renzi does not teach:
	“estimating and storing, in a third memory of the computational device, data of a sun chart at the predefined site,” 
	Lockwood teaches:
	“estimating and storing, in a third memory of the computational device, data of a sun chart at the predefined site,” (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use such data of a sun chart, as taught by Lockwood, when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
 	Renzi does not teach:
	- “for the first position data, computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” 
	- “for the second position data, computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask,”
MacDonald teaches:
	- “for the first position data, computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” 
	- “for the second position data, computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask,” (MacDonald, ¶ 0021, ¶ 0042, ¶ 0050. ¶ 0065:  “A system installer maps out an area quickly by taking multiple samples in different locations”(¶ 0065) thereby disclosing “first position data” and “second position data,”  MacDonald teaches “The SAMD may then process the image to locate the skyline in the image and then predict the paths of the sun throughout the day and year for the particular latitude of the SAMD” (¶ 0021) in order to “determine the amount of annual solar radiation that will impinge the location of the SAMD” (¶ 0021).  Additionally, MacDonald teaches “The captured skyline and open sky are then overlaid on top of the cumulative region of the sky through which the sun will pass (the ‘sun paths”) and the software may accurately predict when in the day and year shadows will occur in the spot where the data was taken” (¶ 0042) and , “Modifications may be made to the data to account for tree leaf loss.  For example, evergreen trees do not loose (sp) their leaves and so will cast the same shadows year round.  Deciduous trees may be identified by the user and can be treated differently by the processor 206” (¶ 0050) disclosing “computing an estimation of a variation in an amplitude of solar radiation received at the first position on the predefined site over a year while taking into account a position of the predefined site and a shadow mask,” and “computing an estimation of a variation in an amplitude of solar radiation received at the second position on the predefined site over a year while taking into account the position of the predefined site and a shadow mask” where “in the day and year shadows will occur” discloses “a shadow mask”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by MacDonald, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate. 
	Renzi does not teach:
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the first position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”  
	- “computing a second energy balance on the basis of the variation in the amplitude of the solar radiation received at the second position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”
	Lockwood teaches:  
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the first position on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,”  
	- “computing a [second] energy balance on the basis of the variation in the amplitude of the solar radiation received at the [second position] on the predefined site and of the energy requirements of the selected electrically stand-alone home-automation device,” (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017) thereby disclosing “an energy balance.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “energy consumption of the device to be tailored” for that specific location/position thereby disclosing “an energy balance” at different positions), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, for computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed. 
	Renzi does not teach:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the first position on the predefined site, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the second position on the predefined site,” 
	Lockwood teaches:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone [home-automation device] and the energy delivered by the photovoltaic module at the first position on the predefined site, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected electrically stand-alone home-automation device and the energy delivered by the photovoltaic module at the second position on the predefined site,” (Lockwood, ¶ 0017:  Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “energy consumption of the device to be tailored” for that specific location/position thereby disclosing “a confidence index” at different positions), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, for determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above).
	Renzi does not teach:
	“wherein the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the selected electrically stand-alone home-automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value, and” 
	Lockwood teaches:
	“wherein the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the selected electrically stand-alone [home-automation device] when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value,” (Lockwood,   ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability”   
(¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” 
(¶ 0038) and the “flash duration” ¶ 0039) where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “solar powered device” may be in different locations/positions with the “allowing the energy consumption of the device to be tailored to the particular geographical location of the device” disclosing determining the amount of use that specific location/position  thereby disclosing “a yearly threshold value” at different positions). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	Lockwood does not explicitly teach a “second position” 
	Nishitani teaches: a “The number of installations surfaces to be specified therein may be one or more” (¶ 0040) as depicted in fig 2, as the “four surfaces oriented in different directions” (¶ 0040), thereby disclosing a  “second position.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi as modified by using data from more than one position, as disclosed by Nishitani, to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above).  
  	Renzi teaches:
	“wherein the device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position” (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).
	
Regarding claim 21 Renzi as modified does not teach:
	“comparing a charge of the element for storing electrical energy, a discharge of the element for storing electrical energy, and a consumption of the device that closes, occults, protects or screens from the sun, so as to determine a compatibility between the energy requirements of the device that closes, occults, protects or screens from the sun and the predefined site intended to receive the photovoltaic module associated with the device that closes, occults, protects or screens from the sun.”
	Lockwood teaches:
	“the estimation of the respective confidence index comprises comparing a charge of the element for storing electrical energy, a discharge of the element for storing electrical energy, and a consumption of the device that [closes, occults, protects or screens from the sun], so as to determine a compatibility between the energy requirements of the device that [closes, occults, protects or screens from the sun] and the predefined site intended to receive the photovoltaic module associated with the device that [closes, occults, protects or screens from the sun]”  (Lockwood, ¶ 0016-¶ 0017, ¶ 0036, ¶ 0039:  Lockwood teaches operational information includes “charge efficiency, charge acceptance and depth of discharge” (¶ 0039) associated with the battery which receives and stores electrical energy from the solar panel (¶ 0036).  Lockwood teaches determining “a minimum energy requirement to operate the solar-powered device” (¶ 0017) and “a maximum available energy level determined from the solar insolation information” (¶ 0017) which is dependent on location (¶ 0016)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include energy information associated with the device and the location as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate properly. 

Regarding claim 22 Renzi as modified does not teach:
	“the yearly threshold value is the lowest value of the charge of the energy storing element over a year.”  
	Lockwood teaches:
	“the yearly threshold value is the lowest value of the charge of the energy storing element over a year” (Lockwood, fig 1, fig 2, ¶ 0044:  Lockwood teaches “The controller 24 refers to the operational information stored in the memory unit to cross-reference the entered geographic position and insolation information and to correlate it to the minimum daily expected solar insolation levels 32 for that area” (¶ 0044)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by including the minimum amount of energy available as a threshold as taught by Lockwood to ensure the home-automation device of Renzi can operate successfully because if the solar cell can produce enough energy when the solar insolation level is at a minimum, the solar cell can produce enough energy at greater levels.

Regarding claim 23:
	Claim 23 recites analogous limitations to claim 22 above and is therefore rejected on the same premise.

Regarding claim 25 Renzi as modified does not teach:
	“the mobile terminal is separate from the selected electrically stand-alone home-automation device.”  
	MacDonald teaches:
	“the mobile terminal is separate from the selected electrically stand-alone home-automation device” (MacDonald, fig 1, fig 2, ¶ 0021, ¶ 0029:  MacDonald teaches using a “Solar Access Measurement Device (“SAMD”)” depicted in fig 2.  The “skyline detector 202 (or image sensor)” of the SAMD “may be swept slowly across the skyline by the user or with an optional sweeping device (not shown)” (¶ 0029) disclosing the SAMD is a “mobile terminal.”  Fig 1 depicts SAMD (100) which is “separate from the selected electrically stand-alone home-automation device”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by including the mobile terminal separate from the home-automation device as taught by MacDonald to more easily collect data from a plurality of positions in order to determine a site where enough energy is available to ensure the home-automation device of Renzi can operate successfully.  

Regarding claim 26 Renzi as modified does not teach:
	“the method is performed on a computational device including the mobile terminal, wherein the computational device is separate from the selected electrically stand-alone home-automation device.”  
	MacDonald teaches:
	“the method is performed on a computational device including the mobile terminal, wherein the computational device is separate from the selected electrically stand-alone home-automation device” (MacDonald, fig 2:  Fig 2 depicts a processor (206) as part of the SAMD disclosing “a computational device” as the SAMD is “the mobile terminal” which is  “separate from the selected electrically stand-alone home-automation device” (see claim 25 above) and the “computational device” is part of the SAMD, the computational device” is also “separate from the selected electrically stand-alone home-automation device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by including the mobile terminal with a computational device separate from the home-automation device as taught by MacDonald to more easily collect and manipulate data from a plurality of positions in order to determine a site where enough energy is available to ensure the home-automation device of Renzi can operate successfully.   	

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi as modified by Lockwood, Nishitani, and MacDonald as applied to claim 1 above, and further in view of Renieri Paolo Architect, “Shading” downloaded from https://web.archive.org/web/20160814104605/http://www.renieriarchitetto.com/riqualificazione-energetica/en/services/buildings-physics/shadow-analysis.html.

Regarding claim 2 Renzi as modified does not teach:
	defining and storing, in a fourth memory, data of a shadow mask representative of elements likely to project a shadow onto the predefined site.  
	Paolo teaches:
	defining and storing, in a fourth memory, data of a shadow mask representative of elements likely to project a shadow onto the predefined site (Paolo, pages 1-2, Paolo uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2).  In order to display “the shadows” the shadow information would inherently be stored in a memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the effects of shadowing as disclosed by Paolo in order to ensure the home-automation device of Renzi can operate as needed as shadowing would affect the power generation of the solar cell.

Regarding claim 13 Renzi as modified does not teach:
	estimating average insolation data at the predefined site, and 
	superposing the average insolation data with those of the shadow mask.  
	Lockwood teaches:
	estimating average insolation data at the predefined site (Lockwood, ¶ 0015:  Lockwood teaches after the device determines its location “the solar insolation of the device can be determined” (¶ 0015)), and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of solar energy available to ensure the home-automation device of Renzi can operate as needed as the amount of solar energy available would affect the power generation of the solar cell.  .  
	Paolo teaches:
	superposing the average insolation data with those of the shadow mask (Paolo, pages 1-2, Paolo uses the sun path charts to “evaluate the influence of the shadows generated by external obstructions” where “the shadows” read on “a shadow mask.”  Paolo’s system displays “the shadows” as seen in the top composite figure (page 2)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the effects of shadowing as disclosed by Paolo in order to ensure the home-automation device of Renzi can operate as needed as shadowing would affect the power generation of the solar cell.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi in view as modified by Lockwood, Nishitani, MacDonald, and Paolo as applied to claim 2 above, and further in view of McClure et al., hereinafter McClure, U.S. Pub. No. 2015/0331972 A1 as evidenced by GIS Lounge, Windham, downloaded from https://www.gislounge.com/shadows-angles-measuring-object-heights-satellite-imagery/.  

Regarding claim 3 Renzi as modified does not teach:
	“comprising taking one or more photographs and/or recording a film, at the predefined site, according to an image-capture angle, wherein the shadow mask is defined on the basis of the one or more photographs taken at the predefined site and/or on the basis of the film recorded at the predefined site.”  
	McClure teaches:
	“comprising taking one or more photographs and/or recording a film, at the predefined site, according to an image-capture angle, wherein the shadow mask is defined on the basis of the one or more photographs taken at the predefined site and/or on the basis of a the film recorded at the predefined site”  (McClure, ¶ 0045:  McClure teaches the “length of a shadow cast by an object, a tree for example, estimates its size and/or height above the ground” where the shadows are seen in “images” and the “length of a shadow cast by an object” must take into account the “image-capture angle” in order to produce useful information as evidenced by GIS Lounge (Windham, 2nd paragraph, fig 2)).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include shadow information as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as shadows are expected to impact the amount of power the solar cell could generate.   

Regarding claim 4 Renzi as modified does not teach:
	“optimizing a value of the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module placed at the predefined site to maximize intersections between a zone covered by the image and a path of the sun.”  
	McClure teaches:
	‘optimizing a value of the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module placed at the predefined site to maximize intersections between a zone covered by the image and a path of the sun” (McClure, ¶ 0270:  McClure teaches “Geographic or topological conditions can be determined from a local survey or from commercial data bases that provide satellite imagery, either from radar, LIDAR, or stereo techniques” (¶ 0270).  From these images, “Shading or shading from local effects, such as trees, mountains, buildings and the like can be modeled and calculated and interpolated and the imposed deficiencies therefrom entered as part of the overall design” (¶ 0270).  Therefore, the position of the “photovoltaic module” can be adjusted to optimize “the image-capture angle with respect to a normal to a sensitive surface of the photovoltaic module” in order to “maximize intersections between a zone covered by the image and a path of the sun”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include shadow information as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as shadows are expected to impact the amount of power the solar cell could generate.   
	
Regarding claim 5 Renzi as modified does not teach:	
“the value of the image-capture angle is optimized by considering three criteria, a first criterion dependent on an angle of incidence of the sun, a second criterion dependent on a response of the photovoltaic module and a third criterion dependent on a duration of insolation at the predefined site.”
	McClure teaches:
	“the value of the image-capture angle is optimized by considering three criteria, a first criterion dependent on an angle of incidence of the sun, a second criterion dependent on a response of the photovoltaic module and a third criterion dependent on a duration of insolation at the predefined site” (McClure, ¶ 0058, ¶ 0073, “A line drawn from the sun direction to each of the obstructions” (¶ 0058) reads on “angle of incidence of the sun.”  The “shadow algorithm” “may be used to determine shadow effects on the solar panels placed in potential shadow areas” (¶ 0073) reads on “response of the photovoltaic module.”   The sun’s position is determined “from a start time to end time (as defined by the user)” (¶ 0058) reads on “duration of insolation”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to include the three criteria as disclosed by McClure, to ensure the home-automation device of Renzi can operate properly as each of these are expected to impact the amount of power the solar cell could generate.   

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Renzi et al. (hereinafter Renzi), U.S. Pub. No. 2014/0145511 A1 in view of Lockwood, U.S. Pat. Pub. 2012/0098669 A1, in view of Nishitani et al., hereinafter Nishitani, U.S. Pub. No. 2006/0137736 A1, in view of MacDonald, U.S. Pub. No. 2007/0150198 A1 as evidenced by Graber, “Motorized Blinds & Shades,” downloaded from  Graber-Motorization-Price-List-May2016.pdf (escnj.us).  

Regarding Independent claim 27 Renzi teaches:
	“A method for testing compatibility between energy requirements of a plurality of electrically stand-alone home-automation devices and a predefined site for installing a photovoltaic module” (Renzi, fig 2, fig 3, fig 4, ¶ 0063-¶ 0082, fig 2 and 3 depict the “solar radiation” and the “no-load voltage at the terminals of the PV panel” for different days and times throughout the year (¶ 0063-¶ 0065).  Fig 4 depicts the “solar radiation” and the “short circuit current of the PV panel” for a range of times (¶ 0070-¶ 0072).  Using this information Renzi teaches “controlling the operation of a dynamic apparatus on the basis” which would include knowing an “energy balance” between what the photovoltaic generator produces and what the dynamic apparatus uses (¶ 0074).  A time range can be modulated according to among other things, “the geographical location and/or geographical orientation of the dynamic system and or the dynamic apparatus” (¶ 0146), therefore the location of the system or apparatus is a “predetermined site.”  Renzi teaches “when controlling the dynamic system, controlling said dynamic system so as to thereon confer a configuration determined on the basis of at least one of the numerical values Vpv and/or Vpv and Ipv determined” (¶ 0026) indicating the system determines the power available for the “electrically stand-alone home-automation devices.”)
	While Renzi does not explicitly teach “a plurality of electrically stand-alone home-automation devices” a person of ordinary skill in the art would understand there are a variety of “electrically stand-alone home-automation devices” as evidenced by Garber (page 13-25)  and would test the “compatibility between energy requirements of a plurality of electrically stand-alone home-automation devices and a predefined site for installing a photovoltaic module.” 
	Renzi teaches:
	“the electrically stand-alone home-automation device comprising the photovoltaic module, a device that closes, occults, protects or screens from the sun, and an element for storing electrical energy that is configured to supply the device that closes, occults, protects or screens from the sun with power, the element for storing electrical energy being connected to the photovoltaic module and intended to be charged by electrical energy generated by the photovoltaic module” (Renzi, fig 1, ¶ 0015-¶ 0016, ¶ 0058-¶ 0062:  Renzi teaches a “dynamic apparatus” which reads on “stand-alone home-automation device,” a “photovoltaic generator” which reads on “photovoltaic module,” a “dynamic system” which contains a “roller shutter” and reads on “device that closes, occults, protects from the sun or screens,” and a “battery” reads on “element for storing electrical energy”),  
	“the method being performed on a computational device” (Renzi, fig 1, ¶ 0095, ¶ 0150:  Fig 1 depicts “hardware elements.”  Renzi teaches “it will be noted that the means 52 for comparing that is part of said microcontroller 6 consists, more particularly, of a software routine” (¶ 0150) disclosing a “computational device for testing compatibility”).
and comprising: 
	- “selecting a first electrically stand-alone home-automation device and storing, in a first memory of the computational device, data identifying the selected first electrically stand-alone home-automation device,” 
	- “selecting a second electrically stand-alone home-automation device and storing, in the first memory of the computational device, data identifying the selected second electrically stand- alone home-automation device,” (Renzi, fig 1, ¶ 0094:  Renzi teaches a control device (5) which includes a memory.  Renzi teaches “when controlling the dynamic system, controlling said dynamic system so as to thereon confer a configuration determined on the basis of at least one of the numerical values Vpv and/or Vpv and Ipv determined” (¶ 0026) indicating the system determines the available power for the “first” and “second electrically stand-alone home-automation devices.”) 
	While Renzi does not explicitly teach “a first electrically stand-alone home-automation device” and “a second electrically stand-alone home-automation device” a person of ordinary skill in the art would understand there are a variety of “electrically stand-alone home-automation devices” as evidenced by Garber (page 13-25)  and would enter identification data for the “electrically stand-alone home-automation devices” in order to determine which device is compatible with solar energy available at a predefined site.  
	Renzi does not teach:
	- “obtaining and storing, in a second memory of the computational device, position data relating to the predefined site,” 
	Nishitani teaches:
	“obtaining and storing, in a second memory of the computational device, position data relating to the predefined site,” (Nishitani teaches “The specified three-dimensional roof shape is stored in the installation surface shape database 41.  The details have been previously described in the paragraph of ‘6.  Installation Surface Shape Specification Means’ in the aforementioned preferred embodiment” (¶ 0079) and “when the geographic image includes three-dimensional coordinates, it specifies the three-dimensional coordinates, it specifies the three-dimensional shapes of the installation surfaces” (¶ 0043) where “the three-dimensional installation surface shape includes information about the orientation of the installation surface” thereby disclosing  “obtaining and storing, in a second memory of the computational device, position data relating to the predefined site,” are stored in a memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider storing and using position data as taught by Nishitani, when matching solar cell with the battery because doing so would have allowed for considering solar radiation at different positions and orientations that would impact the solar cell and the amount of power the solar cell could generate in order to provide a system that determines the surface that “should be used for installing a photovoltaic power generator thereon for providing a largest efficiency” (Nishitani, ¶ 0040). 
	Renzi does not teach:
	- “estimating and storing, in a third memory of the computational device, data of a sun chart at the predefined site,” 
	Lockwood teaches:
	“estimating and storing, in a third memory of the computational device, data of a sun chart at the predefined site,”  ,” (Lockwood, fig 1, ¶ 0017:  Lockwood teaches “memory means for storing the location and solar insolation information related to the location” (¶ 0017)), 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use such data of a sun chart, as taught by Lockwood, when matching solar cell with the battery because doing so would have allowed for considering solar radiation expected to impact the solar cell and the amount of power the solar cell could generate.  
	Renzi does not teach:
	- “computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,” 
	MacDonald teaches:
	“computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,” 
	(MacDonald, ¶ 0021, ¶ 0042, ¶ 0050. ¶ 0065:  “A system installer maps out an area quickly by taking multiple samples in different locations”(¶ 0065) thereby disclosing the “predefined site,”  MacDonald teaches “The SAMD may then process the image to locate the skyline in the image and then predict the paths of the sun throughout the day and year for the particular latitude of the SAMD” (¶ 0021) in order to “determine the amount of annual solar radiation that will impinge the location of the SAMD” (¶ 0021).  Additionally, MacDonald teaches “The captured skyline and open sky are then overlaid on top of the cumulative region of the sky through which the sun will pass (the ‘sun paths”) and the software may accurately predict when in the day and year shadows will occur in the spot where the data was taken” 
(¶ 0042) and , “Modifications may be made to the data to account for tree leaf loss.  For example, evergreen trees do not loose (sp) their leaves and so will cast the same shadows year round.  Deciduous trees may be identified by the user and can be treated differently by the processor 206” (¶ 0050) disclosing “computing an estimation of a variation in an amplitude of solar radiation received at the predefined site over a year while taking into account the position of the predefined site and a shadow mask,” where “in the day and year shadows will occur” discloses “a shadow mask”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to consider and use shadowing data, as disclosed by MacDonald, because doing so would have allowed for considering shadowing which is expected to impact the amount of power the solar cell could generate.  
	Renzi does not teach:
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected first electrically stand-alone home-automation device,” 
	- “computing a second energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected second electrically stand-alone home-automation device,” 
	Lockwood teaches:  
	- “computing a first energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected first electrically stand-alone [home-automation] device,” 
	- “computing a second energy balance on the basis of the variation in the amplitude of the solar radiation received at the predefined site and of the energy requirements of the selected second electrically stand-alone [home-automation] device,” (Lockwood, ¶ 0017:  Lockwood teaches “a controller configured to determine a minimum energy requirement to operate the solar-powered device according to the set of operational parameters and to compare the minimum energy requirement to a maximum available energy level determined from the solar insolation information” (¶ 0017) thereby disclosing “an energy balance.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “local solar environment” may be different at different locations/positions indicating different “electrically stand-alone home-automation device(s)” may be better suited for the “predefined site.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi by computing an energy balance, as disclosed by Lockwood, to ensure the home-automation device of Renzi can operate as needed.  
	While Lockwood does not explicitly teach “a first” and “a second electrically stand-alone home-automation devices” a person of ordinary skill in the art would understand there are a variety of “electrically stand-alone home-automation devices” as evidenced by Garber (page 13-25)  and would test the “energy balance” of  “a first” and “a second electrically stand-alone home-automation devices”  in order to determine which device is compatible with solar energy available at a predefined site.  
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above)  
	Renzi does not teach:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected first electrically stand-alone home-automation device and the energy delivered by the photovoltaic module, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected second electrically stand-alone home-automation device and the energy delivered by the photovoltaic module, wherein” 
	Lockwood teaches:
	- “estimating a first confidence index representative of a compatibility between the energy requirements of the selected first electrically stand-alone [home-automation] device and the energy delivered by the photovoltaic module, and” 
	- “estimating a second confidence index representative of a compatibility between the energy requirements of the selected second electrically stand-alone [home-automation] device and the energy delivered by the photovoltaic module,” (Lockwood, ¶ 0017:  Lockwood teaches “the controller being further configured to operate the solar-powered device according to the set of operational parameters only if the minimum energy requirement is less than the maximum available energy level” (¶ 0017) disclosing a “confidence index” as the solar-powered device would not operate unless “the minimum energy requirement is less than the maximum available energy level.”  Lockwood also teaches “The present invention provides a solar powered device that stores information about its local solar environment, thereby allowing the energy consumption of the device to be tailored to the particular geographical location of the device and to manage the operating parameters that will be permitted for the device” teaching the “local solar environment” may be different at different locations/positions indicating different “electrically stand-alone home-automation device(s)” may be better suited for the “predefined site.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to perform determining the amount of energy needed and the amount of energy available and comparing them, as disclosed by Lockwood, in order to ensure the home-automation device of Renzi can operate as needed.  
	While Lockwood does not explicitly teach “a first” and “a second electrically stand-alone home-automation devices” a person of ordinary skill in the art would understand there are a variety of “electrically stand-alone home-automation devices” as evidenced by Garber (page 13-25)  and would test the “energy balance” of  “a first” and “a second electrically stand-alone home-automation devices”  in order to determine which device is compatible with solar energy available at a predefined site. 
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above)  
	Renzi does not teach:
	“the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the respective selected electrically stand-alone home- automation device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value, and” 
	Lockwood teaches:
	“the estimating of each of the respective first and second confidence indices comprises computing a number of successive operating cycles that may be carried out by the respective selected electrically stand-alone [home-automation] device when a value of a charge of the element for storing electrical energy is equal to a yearly threshold value,” (Lockwood,   ¶ 0016-¶ 0017, ¶ 0038-¶ 0039, ¶ 0044-¶ 0046:  Lockwood teaches determining the amount of solar energy expected during the year which includes the time of the year when solar energy production is at its lowest as Lockwood teaches “minimum daily expected solar insolation levels” are considered when determining the “minimum expected daily energy availability” (¶ 0044).  Lockwood teaches considering the yearly energy requirement of the device with specific operational parameters and whether the device will work properly considering the expected amount of solar energy in that “the device restricts the combinations of operational parameters for the device to those that can be sustained by the amount of solar energy available in that location” (¶ 0016) where “operational parameters” includes “the flash pattern” (¶ 0038) and the “flash duration” ¶ 0039) where “the flash” discloses an on/off cycle. The number of on/off cycles would inherently be included in determining the amount of energy necessary to run the device without exceeding “the amount of solar energy available in that location.”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renzi to contemplate the minimum expected energy production over a year when choosing system components, as disclosed by Lockwood, as energy production values vary over a year as energy production values can affect desired system performance.    
	Renzi teaches:  an “electrically stand-alone [home-automation device]” (see above)  
	Renzi teaches:
	“wherein the respective device that closes, occults, protects or screens from the sun comprises an actuator and a movable element that closes, occults, protects or screens from the sun, wherein the movable element is movable between a completely open position and a completely closed position, and an operating cycle is a movement that brings the movable element from the completely closed position to the completely open position or from the completely open position to the completely closed position.”  (Renzi ¶ 0106-¶ 0108: Renzi teaches a “first configuration may consist of a position where the apron of said roller shutter is completely closed” (¶ 0106) and a “second configuration may consist of a position where the apron of said roller shutter is complete open” disclosing a “movement that brings the movable element from the completely closed position to the completely open position.”  Renzi also teaches “a motorized shaft onto which said apron is rolled and from which it is unrolled” (¶ 0058)).

Regarding claim 28 Renzi as modified teaches:
	“the selecting of the respective home-automation devices is performed by respectively choosing from a list of a plurality of home-automation devices, by entry of respective identifying data of the home-automation devices via a human-machine interface, or by digitization of respective barcodes identifying the home-automation devices.”  (Renzi, fig 1, ¶ 0094:  Renzi teaches a control device (5) which includes a memory which contains information concerning the “home-automation” device), 
	A person of ordinary skill in the art understands there are a variety of “home-automation devices” as evidenced by Garber (page 13- ) and would enter the models of interest into the program and select the models of interest through a “human-machine interface” in order to determine which device is compatible with solar energy available at a predefined site. 
  
Response to Amendment
Applicant’s arguments (remarks) filed on 09/06/2022 have been fully considered.

Regarding Art rejections, page 17-20 and Dependent claims page 21-22.  Applicant’s arguments have been considered and Examiner finds Applicant’s arguments persuasive with respect to the amendments.  New grounds for rejection are necessitated by the amendments are presented above. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Augenbraun et al., US Pub. No. 2012/0035887 A1, teaches a shading analysis software.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/2/2022